Citation Nr: 1443788	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  07-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to an initial, compensable rating for service-connected status post fracture right 5th metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989, and from May 1989 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent (noncompensable) rating for status post fracture right 5th metacarpal, effective June 1, 2005.  The Veteran filed a notice of disagreement with the initial assigned rating in February 2006.  The RO issued a statement of the case in January 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2007. 

In August 2009, the Veteran and his uncle testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Notably, during this hearing the Veteran withdrew the previously perfected appeals regarding the issues of entitlement to service connection for arthritis of the bilateral hands and heading loss.  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for his status post fracture of the right 5th metacarpal, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2010, September 2012, and May 2013the Board, inter alia, remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development. 

In a February 2014 decision, the Board denied higher ratings for the Veteran's service-connected status post anterior fusion C5-6 with limitation of motion, T1-2 muscle spasm with mild limitation of motion, right knee strain with degenerative changes, and status post fracture right 5th metacarpal.  

The Veteran appealed the Board's February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand that portion of the February 2014 decision in which the Board denied an initial, compensable disability rating for status post fracture right 5th metacarpal; and returned this matter to the Board for further proceedings consistent with the Joint Motion.  Notably, the Board's denials of higher ratings for the Veteran's service-connected status post anterior fusion C5-6 with limitation of motion, T1-2 muscle spasm with mild limitation of motion, and right knee strain with degenerative changes, was not disturbed.  

This appeal was processed using the paperless, electronic Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veterans claim should take into consideration the existence of these electronic records.  In addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue remaining on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the June 2005 effective date of the award of service connection, the Veteran's right 5th metacarpal disability has resulted in pain and limited motion; however, arthritis is  not an identified residual of the fracture of the 5th finger, and no amputation or disability comparable to amputation of the 5th finger is shown.

3.  The schedular criteria are adequate to rate the disability under consideration, and the matter of the Veteran's entitlement to a total rating based on employability has not reasonably been raised in conjunction with the claim for higher rating on appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for status post fracture right 5th metacarpal are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5227 (1995-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A May 2005 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  

After the RO's award of service connection for status post fracture right 5th metacarpal, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A . See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a January 2007 SOC set forth the criteria for higher ratings for this disability (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his service-connected disability on appeal.  
The Veteran has not identified any additional records that are relevant to his rating claim on appeal.  Also of record and considered in connection with the appeal is the transcript of the August 2009 Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

The Veteran was provided an opportunity to set forth his contentions during the August 2009 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

Here, during the Board hearing, the undersigned identified the issues on  appeal.  See Hearing Transcript (T.) at p. 2.  Also, specific to this claim, information was solicited regarding the current symptoms of his right 5th metacarpal disability and whether there were any outstanding medical records available.  See T. at pgs. 8-29.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of additional evidence, as noted, following the hearing, the claims on appeal were remanded for additional evidence.  Specific to this claim, the hearing discussion did not reveal any existing evidence pertinent that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for a higher rating of his right 5th metacarpal disability.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

In the February 2010 remand, the Board noted, inter alia, that, during the hearing, the Veteran reported an increase in severity with regard to his right hand disability since the August 2005 VA examination.  As such, the Veteran was afforded a more contemporaneous examination in April 2010.  As the Board finds that that examination report-which documents interview with the Veteran, consideration of his history, and pertinent clinical findings for evaluation of the right hand disability-is adequate for rating purposes, the Board also finds that there was compliance with its prior remand directive specific to this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, where, as here, the questions for consideration are entitlement to a higher initial rating assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Service treatment records show that the Veteran sustained a right hand injury, diagnosed as mildly displaced boxer fracture in service.  The Veteran submitted a claim for service connection for a right 5th finger disorder in April 2005, prior to his May 2005 discharge from military service.  By rating decision dated in December 2005, the RO granted service connection for status post fracture right 5th metacarpal, assigning a noncompensable disability rating effective June 1, 2005, the day after the Veteran's discharge from military service.  The Veteran disagreed with this decision and perfected an appeal with regard to this issue.  

The Veteran's right 5th metacarpal disorder has been assigned a noncompensable disability rating under the provisions of 38 C.F.R. § 4.71a, DC 5227.  

Evidence relevant to the Veteran's right 5th finger disability includes VA examination reports dated in August 2005 and April 2010.  During the August 2005 VA examination the Veteran reported that he fractured his right 5th finger in 1990.  He was treated with a cast to the right hand for about six weeks.  Since then, it had healed, but it developed stiffness and pain, more so during cold weather.  For the past 20 years, the Veteran also noted some stiffness and pain to the left hand.  This was more so during the morning and following cold weather and weather changes.  For the last two to three years, he had been taking Motrin, which helped.  His right 5th finger pain flared up two times per week and was increased by the use of his hands.  He did not wear a brace.  

On physical examination of the right and left hands, the Veteran could make a good fist.  Thumb opposition with all the fingers was normal.  There was no redness and no swelling of the fingers joints.  There was no atrophy of the thenar or hypothenar muscles.  Sensation was intact and grip was normal bilaterally.  Nervous system examination was essentially unremarkable.  

The impression was right hand, status post finger fracture, treated with no limitation of motion.  It was noted that an angulation of the 5th metacarpal was seen on X-ray.  

The April 2010 VA examiner noted that, since the August 2005 VA examination, the Veteran had received no further medical evaluation or medical care for the right hand 5th metacarpal condition.  

With regard to occupational history, the Veteran reported that he was a 20-year, career Navy service member, separating from military service in 2005.  Post-military he had been employed as a fire sprinkler fitter.  He worked for Continental Fire Protection, and reported that he finished his apprenticeship in October 2009.  With this advancement, he hoped to do less physical labor and be more into management.  He related that he had been able to perform his work duties satisfactorily with the use of medications and chiropractic treatment as needed for his back, right knee, neck, and right hand conditions.  His job entailed climbing ladders, installing sprinklers, handling pipe, with considerable overhead work.  He did have a coworker which was helpful to him when he was in situations where he needed assistance due to his neck and back conditions.  He reported missing only three days of work during the past year and reported that he was able to perform his job satisfactorily with the medical treatment he was receiving.  

With regard to the right hand, the Veteran's chief complaint was difficulty with fine dexterity in the right hand due to the stiffness and chronic pain in the small finger.  The hand hurt mostly in the cold, and with sustained repetitive use of the hand, he developed cramping through the small finger metacarpal region.  He was able to perform his work satisfactorily.  He was able to use protective gloves in the cold.  He was able to perform all activities of daily living and self-care with the right hand.  There was an increase in the right hand pain with active use of the hand, however, this resolved with rest, and there was no history of flaring pain greater than 24 hours.  With the use of anti-inflammatory medication for his knees and back/neck, he thought this also helpful in minimizing the hand discomfort.  He had not experienced any pain/numbness/tingling or radiation of the small finger/hand.  

On physical examination of the right hand, there was visible and palpable increased bony prominence over the distal dorsum of the 5th metacarpal.  In measuring the length of the 5th metacarpals from dorsal wrist crease to metacarpal head level, the length of the right 5th metacarpal measured 14 centimeters, left 15 centimeters.  Volarly, there was slight palpable prominence of the 5th metacarpal head, with no tenderness over the A1 flexor pulley.  The deformed 5th metacarpal bone did affect small finger abduction and adduction with abduction measuring 10 degrees right, 45 degrees left, and adduction strength grades 3/5 right and 5/5 left bilateral small fingers.  With full fist formation, he was able to achieve with a 0 centimeter gap between the pulp of the small finger and the palmar crease.  There was associated ulnar protrusion of the 5th metacarpal head, with increased bony prominence.  

Right small finger flexion/extension measurements were as follows: MP (metacarpophalangeal) 50 degrees/0 digress (90 degrees/0 degrees left); PIP (proximal interphalangeal) 75 degrees/0 degrees (90 degrees/0 degrees); DIP (distal interphalangeal) 45 degrees/0 degrees (65 degrees/0 degrees left).  Wrist range of motion was within normal limits by goniometer measurement.  Sensation was intact to two-point discrimination testing and sharp/dull testing.  On repetitive exertional testing with resisted rapid flexion/extension of the small finger, he performed 6/6 repetitions with pain in the MP joint at 3/6 repetitions, and decrease of 10 degrees flexion in the MP, PIP, and DIP joints with repetitive use.  

With regard to DeLuca factors, it was estimated that there was an additional 10 degree flexion functional impairment of the right small finger MP, PIP, and DIP joints on the basis of repetitive use, due to pain with use, limited endurance, weakness, fatigability, and incoordination.  Limited endurance and incoordination had the primary functional impacts.  The diagnosis was status post 5th metacarpal fracture of the right hand, healed, with angulation/shortening deformity, with functional limitations as described.  

Also of record are private treatment records dated through August 2009 and VA treatment records dated through June 2013.  These records primarily pertain to the Veteran's other disabilities.  

Considering the evidence of record in light of the applicable criteria, the Board finds that a compensable rating for residuals of a fracture of the 5th  of the right hand is not warranted at any point since the June 2005 effective date of the award of service connection.

DC 5227 provides only for a noncompensable rating for ankylosis of the little finger.  Accordingly, a compensable rating is not available under that code.  The Board has also considered DC 5230, applicable to limitation of motion of the ring or little finger.  However, this diagnostic code does not provide for a compensable rating, for this disability; in other words,  limitation of motion of the fifth, or little, finger is not compensable, regardless of degree.

The Board notes that the Veteran has not been found to have any arthritis in the right hand-much less, any arthritis residual to the right 5th finger fracture..  As noted above, the August 2005 VA examiner noted angulation of the 5th metacarpal on X-ray but did not diagnose arthritis.  Also, the April 2010 VA examination report is negative for a finding or assessment of arthritis, and no such finding or assessment is documented in the Veteran's treatment records.  Accordingly, the provisions of DC 5003 are not applicable here. 

Notably, DC 5227 also includes a note directing consideration of whether evaluation on the basis of amputation is warranted, and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

Under DC 5155, a 20 percent rating is available for amputation of the ring finger with metacarpal resection (more than one-half the bone lost).  A 10 percent rating is available for amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto. 

Here, there is no actual amputation involving any portion of the Veteran's right 5th  finger.  Moreover, in light of the symptomatology reported on examination, the Board finds that disability comparable to amputation of the right 5th finger is not shown.  In so finding, the Board acknowledges the Veteran's contentions regarding the effects of the disability on his daily life, as noted in the reports of VA examinations in August 2005 and April 2010.  The Veteran reported that he has difficulty with fine dexterity in the right hand due to the stiffness and chronic pain in the small finger.  He claims that the right hand hurts in the cold, and with sustained repetitive use of the hand, he develops cramping through the small finger metacarpal region.  However, in the Board's view, such symptomatology is not the equivalent of amputation.  Indeed, the April 2010 examiner found that there was no ankylosis involving the right 5th finger.  In sum, the Veteran retains a significant amount of function in his right 5th finger.  The type and degree of symptomatology reported by the Veteran and observed by medical examiners is consistent with limited motion, or motion that is accompanied by pain.  As discussed above, the rating schedule does not provide for a compensable rating based on such symptomatology. 

The Board has also considered the factors noted in 38 C.F.R. §§ 4.40 and 4.45, and  DeLuca.  In this case, the Veteran has been found to have pain in his right 5th metacarpal.  Significantly, as noted in the Joint Motion, the provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to "at least the minimum compensable rating for the joint" for such symptomatology as pain that limits motion to a noncompensable degree.  However, the applicable diagnostic codes (DC 5227 and 5230) provide for only a noncompensable rating, even when there is ankylosis of the joint.  If a veteran is receiving the maximum disability rating allowable for a particular disorder, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Johnston, the Court indicated that where the veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  

The facts in this case are similar to Flores v. Shinseki, 2013 WL 5373019 (Vet.App.) (mem. dec., Moorman).  In Flores, the appellant sought a compensable disability rating for a service-connected left ring finger disorder.  The Court rejected the appellant's argument that the Board did not adequately consider 38 C.F.R. § 4.59.  In its decision, the Board considered this regulation and noted that the Court has held that the application is not limited to disabilities involving arthritis (citing Burton v. Shinseki, 25 Vet.App. 1 (2011)).  The Board, however, noted that it could not provide the appellant with a higher disability rating because he was already assigned the maximum disability rating under the applicable diagnostic codes, which is a noncompensable rating.  The Board stated "under VA's Rating Schedule, no minim[um] compensable rating is listed for limitation of motion or ankylosis of the ring finger joint," and, as such, application of § 4.59 "is of no benefit to the Veteran in the present case."  The appellant argued that the Board erred in finding no compensable rating available using DC 5156, which provides for a compensable rating for amputation of a digit.  The Board provided an adequate statement of reasons for determining that DC 5155/5156 was not a diagnostic code that was applicable to the appellant for his ring finger disability.  Based on the Board's findings in its decision as a whole, the Court concluded that the Board did not limit its consideration under § 4.59 to only loss of motion and ankylosis but considered whether the appellant's disability was equivalent to an amputation for purposes of a higher rating.

After reviewing the Board's analysis in Flores, the Court could not discern error in the Board's conclusions with regard to a schedular rating.  See Johnston, 10 Vet.App. at 84 (noting that the Board's decision regarding the degree of disability under the rating schedule is a finding of fact subject to the "clearly erroneous" standard of review).  The appellant in Flores was receiving the maximum rating (a noncompensable rating) allowable for his ring finger disability, even assuming there was complete limitation of motion and unfavorable ankylosis.  Thus, the Court affirmed the Board's decision in Flores denying a compensable disability rating for a left ring finger disability.  

The Board further notes that the Veteran has not suggested, and the objective evidence does not reveal, that the residuals of a fracture of the 5th finger of the right hand have resulted in limitation of motion of other digits or interference with overall function of the hand beyond that contemplated by the rating assigned.  The Board points out that there is no other basis for assignment of a higher rating for the disability under consideration.  Service connection has not been granted for impairment other than that discussed above so as to warrant evaluation of the disability under any other provision of VA's rating schedule.

As noted above, in assessing the severity of the Veteran's service-connected right 5th metacarpal disability, the Board has considered the Veteran's assertions regarding his disability symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93   (1993).  However, the criteria needed to support a higher rating requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, his assertions, while considered, are not considered more persuasive than the medical findings in this regard.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the right hand disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the January 2007 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned (albeit, pursuant to other diagnostic codes) based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the service-connected right 5th metacarpal disability at issue.

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's status post fracture right 5th metacarpal is appropriately rated as a single disability affecting both the right hand.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a claim for highe rating when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran is currently employed (as he reported during the April 2010 VA examination).  Moreover, he has not expressly indicated, nor has the record shown, that his service-connected status post fracture right 5th metacarpal has effectively rendered him unemployable.  As such, and on these facts, the Board finds that no TDIU claim, pursuant to Rice, has reasonably been raised in connection with the claim for a higher rating herein decided, and need not be addressed.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's status post fracture right 5th metacarpal disability, pursuant to Fenderson (cited above), and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of compensable rating for the disability under consideration at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An initial, compensable rating for service-connected status post fracture right 5th metacarpal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


